DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in French Patent Application No. FR1752627, filed on March 29, 2017.

Response to Amendment
The amendments filed on August 19, 2022 have been entered.
Claims 1, 9, and 13 have been amended.
Claim objection has been withdrawn for claim 1 and claim 9 in light of the amendment filed on August 19, 2022 by the applicant.  

    Response to Arguments
Applicant’s arguments filed on August 19, 2022 have been fully considered but are not persuasive.  

Applicant’s argument:
Yamagiwa relates to a general digital stream compression system in which compression/decompression operations are learned at the compression and decompression side from uncompressed elements of a shared datastream. A first difference to note is that compression of an unstructured data stream raises the risk of the uncompressed data received at the decompressor fortuitously incorporating a pattern recognized as a compressed data symbol, which if interpreted as such will be erroneously "decompressed". This risk is averted by accompanying data with an overhead bit indicating whether particular data is compressed or not. Where a pattern is flagged as uncompressed, a compression symbol may be automatically assigned according to predefined rules for future instances of that pattern - this is considered to correspond to the step of modifying a compression rule as claimed. 
As noted by the Examiner, Yamagiwa is recognized to differ from the present claimed invention by failing to teach or suggest that modification comprises, for each selected basic compression/decompression rule: for each adaptation-field description, modifying at least one attribute of said adaptation-field description, depending on a current value of said adaptation field in a packet of said at least one second data stream. 
The Examiner has then referred to Huang as providing the missing teaching of Yamagiwa. This holding cannot be correct because Huang relates to the compression of an event stream in monitoring channel. There is no teaching or suggestion in Huang of the provision of a second channel for the transfer of rule updates, and it is not apparent how the teaching acknowledged to be mission from Yamagiwa could be derived from this document. To avoid any possible confusion with respect to the separate character and role of the two communication channels defined in the present claimed invention, independent claim 1 as presently written now specifies that the first data stream is transmitted via at least one low-power wide- area network communication link, and the second, non-compressed data stream is transmitted between the compressor device and the decompressor device via at least one link of a cellular wireless network. 
Regardless of the interpretation of Huang, and the proposed combination of this teaching with that of Yamagiwa, it is clear that there is no teaching or suggestion in either document of the transmission of the first and second data via heterogeneous and physically distinct communication channels in this way. The third reference, Ly, also fails to cure the above noted deficiencies of Yamagiwa and Huang. 

Examiners’ response to the argument: 
The examiners respectfully disagree, Yamagiwa teaches that the transmission of the first data between the transmission-side apparatus 1 and the data compressor is through a first communication link (11) different from a second communication link for transmitting a second data between the compressor device and the decompressor device. i.e., both communication links are not the same (Parag. [0090] and Fig. 1).
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., There is no teaching or suggestion in Huang of the provision of a second channel for the transfer of rule updates) are not recited in the rejected claim. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The applicant has canceled claim 7 and claim 8 and incorporate them into the amended claim 1 to disclose that the first communication link (previously claimed) is low-power wide-area network and the second communication link (previously claimed) is a cellular wireless network. In response, as previously cited, Yamagiwa teaches in Parag. [0174] that the transmission path 3 (i.e., second communication link) may be a wireless path). Regarding the first communication path, the examiners have relied on the art of Ly that teaches using low-power wide- area network (LPWAN) in the transmission of the data (Parag. [0046]; (Messages are passed from higher layers to the compressor in the device, which resides under the Network Layer and above the MAC Layer in LPWANs. The decompressor also resides at the same location as the compressor in order to support bidirectional communications. The agreed upon header compression context is used to encode the message and the compressed message is sent to the gateway. The decompressor at the gateway decodes the compressed message into an uncompressed message by using information in the header compression context)) (see also Parag. [0033-0034]).  

Same response applies to independent claim 13. 
 








Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5 and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over
Yamagiwa et al. (Pub. No. US 2018/0054215), hereinafter Yamagiwa, in view of Huang et al. (Pub. No. US 2015/0295807), hereinafter Huang.

Claim 1. 	Yamagiwa discloses a method for learning a compression/decompression context comprising at least one compression/decompression rule intended to be used by a compressor device and a decompressor device to compress and decompress at least one first data stream transmitted via at least one low-power wide area network communication link, respectively, characterized in that at least one device (Parag. [0009-0011], Parag. [0090], and Fig. 1; (The art teaches creating and apply a conversion rule conforming to a tendency of the data. The art teaches a data compression/decpmpression system that includes a transmission-side apparatus 1, a data compressor 10 provided for the transmission-side apparatus 1, the data compressor 10 being connected to the transmission-side apparatus 1 via a signal wire 11, a reception-side apparatus 2, and a data decompressor 20 provided for the reception-side apparatus 2, the data decompressor 20 being connected to the reception-side apparatus 2 via a signal wire 21. Also, the data compressor 10 and the data decompressor 20 are connected via a transmission path 3)), among the compressor device, the decompressor device and a third device, carries out the following steps (Parag. [0115]; (The art teaches that the data decompressor 20 includes a data stream control circuit 201, a conversion table 202, and latches 203 to 205, which are connected via signal wires. The data stream control circuit 201 outputs enable signals to other components to perform control to cause latches to sequentially hold symbols included in stream data or cause the conversion table 202 to be searched or updated)):  
analyzing at least one second non-compressed data stream transmitted between the compressor device and the decompressor device via at least one link of a cellular wireless network; and learning said at least one compression/decompression rule depending on said analysis; in that said learning step comprises modifying at least one basic compression/decompression rule, in order to obtain said at least one compression/decompression rule comprised in said compression/decompression context (Parag. [0118-0119] and Fig. 6; (The art teaches that each of the latches 203 to 205 is a circuit formed by, for example, a D flip-flop. If a symbol transmitted to the latch 203 via the transmission path 3 is not a compressed symbol, the symbol is transmitted sequentially to the latch 204 and the latch 205. The art teaches that if the symbol transmitted to the latch 203 via the transmission path 3 is not a compressed symbol (that is, an overhead bit is 0), the data stream control circuit 201 adds an entry with two sequentially-input symbols (symbol pair) as a decoded symbol string to the symbol conversion table 202. At this time, a compressed symbol is assigned based on rules that are similar to those on the data compressor 10 side. For the first time, the data compressor 10 outputs a symbol pair without conversion, and for the second time onwards of appearance of the symbol pair, the data compressor 10 converts and outputs the symbol pair, and thus, the data decompressor 20 also can register an entry corresponding to that of the data compressor 10 in the conversion table 202 at the first time of input of the symbol pair)), 
in that said at least one basic compression/decompression rule comprises at least one adaptation-field description defining a compression/decompression behavior for an adaptation field of said at least one first data stream (Parag. [0145] and Parag. [0152-0154]; (The art teaches that with recently-registered entries stored in the stack set as targets of deletion, conversion rules can be changed according to a tendency of appearance of symbol pairs in stream data. Also, entries in the conversion table 102 in the data compressor 10 and entries in the conversion table 202 in the data decompressor 20 are deleted and added at timings synchronized with each other. Therefore, even if conversion rules for symbols are changed, the data decompressor 20 can properly decompress post-compression stream data. The art teaches that the data stream control circuit 201 include information indicating a position of registration of an entry in the relevant conversion table (also referred to as “registration index”) and information indicating a position of deletion of an entry in the relevant conversion table (also referred to as “deletion index”). The registration index and the deletion index each move around positions on the conversion table based on a predetermined rule. The art teaches that FIGS. 20A to 201 are diagrams for describing addition and deletion of entries in a conversion table. Here, it is assumed that stream data “AABBCCDDCCBBCCAADDEE” is input. Also, it is assumed that the registration index searches for free space appearing first from the top of the conversion table. Then, it is assumed that the deletion index moves around the entry registration positions sequentially from the top of the conversion table)).
Yamagiwa doesn’t explicitly disclose in that said modification comprises, for each selected basic compression/decompression rule: for each adaptation-field description, modifying at least one attribute of said adaptation-field description, depending on a current value of said adaptation field in a packet of said at least one second data stream.
However, Huang discloses in that said modification comprises, for each selected basic compression/decompression rule: for each adaptation-field description, modifying at least one attribute of said adaptation-field description, depending on a current value of said adaptation field in a packet of said at least one second data stream (Parag. [0028-0029]; (The art teaches receiving a stream of monitoring data relating to the part of the network, the stream of monitoring data having a repeating data format of attribute fields, and manipulating the stream of monitoring data automatically by: detecting the attribute fields in the stream of monitoring data, and for an attribute value of selected attribute fields, looking up a corresponding indexed value in a stored index, and selectively replacing that attribute value in the data stream with a corresponding indexed value, wherein the selective replacement is based on a characteristic of at least one of: the stream of monitored data, and the network being monitored. A benefit of such selective replacement at the attribute field level is that the monitoring data can be enriched or compressed more efficiently with less processing overhead by exploiting knowledge of the data format and the network configuration, which cannot be achieved by other lower level compression techniques. Also it is compatible with hardware implementations for faster processing. Furthermore, since the replacement is carried out at the attribute field level rather than a bit level, and because the values are indexed, they are consistent and predictable and so some data processing operations on the attribute values, such as scaling, can be carried out instead on the mapping. Thus repetition of the same operation on multiple instances of the same attribute value can be avoided and thus the processing resource required can be reduced)).  
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Yamagiwa to incorporate the teaching of Huang. This would be convenient for enriching or compressing the monitoring data more efficiently with less processing overhead by exploiting knowledge of the data format and the network configuration (Parag. [0029]).

Claim 2. 	Yamagiwa in view of Huang discloses the method of claim 1, 
Yamagiwa further discloses wherein said at least one adaptation field is a header field of a packet of said at least one first data stream, said header field conveying dynamic information of a communication protocol (Parag. [0121]; (The art teaches that FIG. 8 is a processing flow diagram schematically illustrating steps of decompression processing. First, the data stream control circuit 201 in the data decompressor 20 resets entries in the conversion table 202 (FIG. 8: S11). In the present step, for example, all entries in the conversion table 202 may be deleted or a predetermined entry may be registered in advance, but such entry is registered in correspondence with an entry in the conversion table 102 in the data compressor 10. The processing in the present step also may be performed, for example, each time transfer of one file is started in the transmission-side apparatus 1. Notification of such timing is provided by, for example, header information according to a predetermined protocol)).  

Claim 3. 	Yamagiwa in view of Huang discloses the method of claim 1,  
Yamagiwa doesn’t explicitly disclose wherein said at least one attribute of said at least one adaptation-field description belongs to the group comprising: a target value of said adaptation field; a comparison operator enabling comparison between said target value and a current value of said adaptation field in a packet of said at least one first data stream, with a view to delivering a decision to apply a compression or decompression function to said current value; and said compression or decompression function.  
However, Huang discloses wherein said at least one attribute of said at least one adaptation-field description belongs to the group comprising: a target value of said adaptation field; a comparison operator enabling comparison between said target value and a current value of said adaptation field in a packet of said at least one first data stream, with a view to delivering a decision to apply a compression or decompression function to said current value; and said compression or decompression function (Parag. [0110], Parag. [0118], and Fig .5; (The art teaches that the stream of monitoring data has a repeating data format of attribute fields and is fed to a network management system NMS 50 via apparatus 30 for manipulating the monitoring data by selective replacement of attribute fields. This may be incorporated with the part of the network being monitored, or may be incorporated with the NMS, or may be anywhere in between in principle. The data compressing part has look up circuitry 32 coupled to a stored index 40, for selectively looking up an indexed value in the stored index corresponding to selected attribute vale of a selected attribute field. The index can be implemented as a look up table or in principle can be implemented in other ways to achieve a similar function, for example as circuitry or a processor for carrying out an algorithm to obtain the indexed values. Replacing circuitry 34 is provided coupled to receive the stream of monitoring data and the indexed values and is configured to replace the selected attribute values with corresponding indexed values. The stored index has a mapping of unique indexed values corresponding to the selected attribute values to be replaced, such that the selection of attribute fields for replacement, and the selection of attribute values to be replaced is based on a characteristic of the monitored data or of the network being monitored. This replacement at the attribute field level can be for compression or for enhancement of the monitored data, or both, as will be explained below. The art teaches that Step 126 shows looking up the indexed value corresponding to the attribute value in the stored index. At step 131, there is a step of selectively replacing the attribute values with the corresponding indexed values which have embedded information characteristic of the network, for example information about relationships between the part being monitored and other parts of the network. This can be useful in enabling easier or more rapid processing of the monitoring data. In particular examples the information is about relationships with other parts such as which nodes are neighbouring or in the same cluster, or on the same path for example. This can enable correlation of monitoring data from different parts or averaging or comparing monitoring data from related parts of the network, with less need for additional resources to look up such information)). 
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Yamagiwa to incorporate the teaching of Huang. This would be convenient for enriching or compressing the monitoring data more efficiently with less processing overhead by exploiting knowledge of the data format and the network configuration (Parag. [0029]).

Claim 4. 	Yamagiwa in view of Huang discloses the method of claim 1,  
Yamagiwa further discloses wherein said learning step comprises selecting, depending on said at least one second non-compressed data stream, said at least one basic compression/decompression rule among a plurality of basic compression/decompression rules, wherein each of the basic compression/decompression rules comprises at least one reference-field description defining a compression/decompression behavior and a target value for a reference field of said at least one first data stream (Parag. [0145] and Parag. [0152-0154]; (The art teaches that with recently-registered entries stored in the stack set as targets of deletion, conversion rules can be changed according to a tendency of appearance of symbol pairs in stream data. Also, entries in the conversion table 102 in the data compressor 10 and entries in the conversion table 202 in the data decompressor 20 are deleted and added at timings synchronized with each other. Therefore, even if conversion rules for symbols are changed, the data decompressor 20 can properly decompress post-compression stream data. The art teaches that the data stream control circuit 201 include information indicating a position of registration of an entry in the relevant conversion table (also referred to as “registration index”) and information indicating a position of deletion of an entry in the relevant conversion table (also referred to as “deletion index”). The registration index and the deletion index each move around positions on the conversion table based on a predetermined rule. The art teaches that FIGS. 20A to 201 are diagrams for describing addition and deletion of entries in a conversion table. Here, it is assumed that stream data “AABBCCDDCCBBCCAADDEE” is input. Also, it is assumed that the registration index searches for free space appearing first from the top of the conversion table. Then, it is assumed that the deletion index moves around the entry registration positions sequentially from the top of the conversion table)).
Yamagiwa doesn’t explicitly disclose wherein said selection comprises, for each of the basic compression/decompression rules: for each reference-field description defining a given target value for a given reference field, comparing a current value of said given reference field in a packet of said at least one second data stream, and said given target value; International Application No.: PCT/EP2018/058086and deciding to select or not select said basic compression/decompression rule depending on said comparison for each reference-field description.  
However, Huang discloses wherein said selection comprises, for each of the basic compression/decompression rules: for each reference-field description defining a given target value for a given reference field, comparing a current value of said given reference field in a packet of said at least one second data stream, and said given target value; International Application No.: PCT/EP2018/058086and deciding to select or not select said basic compression/decompression rule depending on said comparison for each reference-field description (Parag. [0028-0029]; (The art teaches receiving a stream of monitoring data relating to the part of the network, the stream of monitoring data having a repeating data format of attribute fields, and manipulating the stream of monitoring data automatically by: detecting the attribute fields in the stream of monitoring data, and for an attribute value of selected attribute fields, looking up a corresponding indexed value in a stored index, and selectively replacing that attribute value in the data stream with a corresponding indexed value, wherein the selective replacement is based on a characteristic of at least one of: the stream of monitored data, and the network being monitored. A benefit of such selective replacement at the attribute field level is that the monitoring data can be enriched or compressed more efficiently with less processing overhead by exploiting knowledge of the data format and the network configuration, which cannot be achieved by other lower level compression techniques. Also it is compatible with hardware implementations for faster processing. Furthermore, since the replacement is carried out at the attribute field level rather than a bit level, and because the values are indexed, they are consistent and predictable and so some data processing operations on the attribute values, such as scaling, can be carried out instead on the mapping. Thus repetition of the same operation on multiple instances of the same attribute value can be avoided and thus the processing resource required can be reduced)).  
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Yamagiwa to incorporate the teaching of Huang. This would be convenient for enriching or compressing the monitoring data more efficiently with less processing overhead by exploiting knowledge of the data format and the network configuration (Parag. [0029]). 

Claim 5. 	Yamagiwa in view of Huang discloses the method of claim 4,  
Yamagiwa further discloses wherein said at least one reference field is another header field of a packet of said at least one first data stream, said other header field conveying static information of a communication protocol (Parag. [0121] and Parag. [0152-0155]; (The art teaches that the data stream control circuit 201 include information indicating a position of registration of an entry in the relevant conversion table (also referred to as “registration index”) and information indicating a position of deletion of an entry in the relevant conversion table (also referred to as “deletion index”). The registration index and the deletion index each move around positions on the conversion table based on a predetermined rule. The art teaches that FIGS. 20A to 201 are diagrams for describing addition and deletion of entries in a conversion table. Here, it is assumed that stream data “AABBCCDDCCBBCCAADDEE” is input. Also, it is assumed that the registration index searches for free space appearing first from the top of the conversion table. Then, it is assumed that the deletion index moves around the entry registration positions sequentially from the top of the conversion table. The art teaches that a symbol string to be compressed “BB” is registered in the second field indicated by the registration index and output as it is. Also, the registration index indicates a third field, which is a first free space where the conversion table is searched from the top. The deletion index moves a next entry registration position and indicates the third field of the conversion table. Likewise, upon a next symbol pair “CC” being input, as illustrated in FIG. 20D, a symbol string to be compressed “CC” is registered in the third field indicated by the registration index and output as it is. Subsequently, the registration index indicates a fourth field, which is a first free space where the conversion table is searched from the top. The deletion index moves to a next entry registration position and indicates the fourth field of the conversion table)).

Claim 9. 	Yamagiwa in view of Huang discloses the method of claim 1,   
Yamagiwa further discloses wherein the compressor device and the decompressor device each carry out the analyzing and learning steps (Parag. [0152]; (The art teaches he data stream control circuit 101 (i.e., compressor) and the data stream control circuit 201 (i.e., decompressor) each include information indicating a position of registration of an entry in the relevant conversion table (also referred to as “registration index”) and information indicating a position of deletion of an entry in the relevant conversion table (also referred to as “deletion index”). The registration index and the deletion index each move around positions on the conversion table based on a predetermined rule. For example, the registration index may sequentially search for free space in the conversion table from a top of the conversion table each time and determine the free space or may search for free space appearing next from a position at which an entry was added last time. Then, an entry is added to the found free space. Also, the deletion index moves around positions of insertion of entries one by one each time the conversion table is referred to. Then, when an entry is inserted at a position of the deletion index in the conversion table, if a reference frequency of the entry is equal to or below a deletion threshold value, the entry is deleted. On the other hand, if the reference frequency is not equal to or below the deletion threshold value, the reference frequency of the entry is decremented by 1)).   

Claim 10. 	Yamagiwa in view of Huang discloses the method of claim 1, 
Yamagiwa further discloses wherein one of the compressor and decompressor devices carries out the analyzing -6-Inventors: Ana MINABUROInternational Application No.: PCT/EP2018/058086and learning steps, and in that the other of the compressor and decompressor devices receives the compression/decompression context resulting from said analyzing and learning steps (Parag. [0145] and Parag. [0152-0154]; (The art teaches that with recently-registered entries stored in the stack set as targets of deletion, conversion rules can be changed according to a tendency of appearance of symbol pairs in stream data. Also, entries in the conversion table 102 in the data compressor 10 and entries in the conversion table 202 in the data decompressor 20 are deleted and added at timings synchronized with each other. Therefore, even if conversion rules for symbols are changed, the data decompressor 20 can properly decompress post-compression stream data. The art teaches that the data stream control circuit 201 include information indicating a position of registration of an entry in the relevant conversion table (also referred to as “registration index”) and information indicating a position of deletion of an entry in the relevant conversion table (also referred to as “deletion index”). The registration index and the deletion index each move around positions on the conversion table based on a predetermined rule. The art teaches that FIGS. 20A to 201 are diagrams for describing addition and deletion of entries in a conversion table. Here, it is assumed that stream data “AABBCCDDCCBBCCAADDEE” is input. Also, it is assumed that the registration index searches for free space appearing first from the top of the conversion table. Then, it is assumed that the deletion index moves around the entry registration positions sequentially from the top of the conversion table)).  

Claim 11. 	Yamagiwa in view of Huang discloses the method of claim 1,  
Yamagiwa further discloses wherein the third device carries out the analyzing and learning steps, and in that the compressor device and the decompressor device each receive the compression/decompression context resulting from said analyzing and learning steps (Parag. [0092]; (The art teaches that The data compression/decompression system may be applied to communication between communication equipment pieces or may be applied to communication between components inside a communication equipment piece (communication between electronic circuit chips such as what is called “internal communication”). Where the data compression/decompression system is applied to communication between communication equipment pieces, for example, the data compressor 10 is incorporated in a transmission-side communication equipment piece, and the data decompressor 20 is incorporated in a reception-side communication equipment piece. Also, where the data compression/decompression system is applied to internal communication, for example, each of the data compressor 10 and the data decompressor 20 is incorporated as a component in a communication equipment piece or any of various information processing apparatuses (computers))).  

Claim12. 	Yamagiwa further discloses a computer-program product containing program-code instructions stored in a non-transitory storage medium for implementing the method of claim 1, when said program code instructions are executed by one or more processors (Parag. [0090], Fig. 1, Fig. 2, and Fig. 6; (The art teaches that a data compression/decompression system includes a transmission-side apparatus 1, a data compressor 10 provided for the transmission-side apparatus 1, the data compressor 10 being connected to the transmission-side apparatus 1 via a signal wire 11, a reception-side apparatus 2, and a data decompressor 20 provided for the reception-side apparatus 2, the data decompressor 20 being connected to the reception-side apparatus 2 via a signal wire 21. Also, the data compressor 10 and the data decompressor 20 are connected via a transmission path 3. i.e., the steps are being performed by hardware devices)).  

Claim 13. 	Yamagiwa discloses a device for learning a compression/decompression context comprising at least one compression/decompression rule intended to be used by a compressor device and a decompressor device to compress and decompress at least one first data stream transmitted via at least one low-power wide area network communication link, respectively, comprises a reprogrammable computational machine or a dedicated computational machine able (Parag. [0009-0011], Parag. [0090], and Fig. 1; (The art teaches creating and apply a conversion rule conforming to a tendency of the data. The art teaches a data compression/decompression system that includes a transmission-side apparatus 1, a data compressor 10 provided for the transmission-side apparatus 1, the data compressor 10 being connected to the transmission-side apparatus 1 via a signal wire 11, a reception-side apparatus 2, and a data decompressor 20 provided for the reception-side apparatus 2, the data decompressor 20 being connected to the reception-side apparatus 2 via a signal wire 21. Also, the data compressor 10 and the data decompressor 20 are connected via a transmission path 3)) and configured to:   
analyze at least one second non-compressed data stream transmitted between the compressor device and the decompressor device via at least one link of a cellular wireless network; and learn said at least one compression/decompression rule depending on said analysis; said learning comprising modifying at least one basic compression/decompression rule, in order to obtain said at least one-7-Inventors: Ana MINABUROInternational Application No.: PCT/EP2018/058086 compression/decompression rule comprised in said compression/decompression context (Parag. [0118-0119] and Fig. 6; (The art teaches that each of the latches 203 to 205 is a circuit formed by, for example, a D flip-flop. If a symbol transmitted to the latch 203 via the transmission path 3 is not a compressed symbol, the symbol is transmitted sequentially to the latch 204 and the latch 205. The art teaches that if the symbol transmitted to the latch 203 via the transmission path 3 is not a compressed symbol (that is, an overhead bit is 0), the data stream control circuit 201 adds an entry with two sequentially-input symbols (symbol pair) as a decoded symbol string to the symbol conversion table 202. At this time, a compressed symbol is assigned based on rules that are similar to those on the data compressor 10 side. For the first time, the data compressor 10 outputs a symbol pair without conversion, and for the second time onwards of appearance of the symbol pair, the data compressor 10 converts and outputs the symbol pair, and thus, the data decompressor 20 also can register an entry corresponding to that of the data compressor 10 in the conversion table 202 at the first time of input of the symbol pair)), 
said at least one basic compression/decompression rule comprising at least one adaptation-field description defining a compression/decompression behavior for an adaptation field of said at least one first data stream (Parag. [0145] and Parag. [0152-0154]; (The art teaches that with recently-registered entries stored in the stack set as targets of deletion, conversion rules can be changed according to a tendency of appearance of symbol pairs in stream data. Also, entries in the conversion table 102 in the data compressor 10 and entries in the conversion table 202 in the data decompressor 20 are deleted and added at timings synchronized with each other. Therefore, even if conversion rules for symbols are changed, the data decompressor 20 can properly decompress post-compression stream data. The art teaches that the data stream control circuit 201 include information indicating a position of registration of an entry in the relevant conversion table (also referred to as “registration index”) and information indicating a position of deletion of an entry in the relevant conversion table (also referred to as “deletion index”). The registration index and the deletion index each move around positions on the conversion table based on a predetermined rule. The art teaches that FIGS. 20A to 201 are diagrams for describing addition and deletion of entries in a conversion table. Here, it is assumed that stream data “AABBCCDDCCBBCCAADDEE” is input. Also, it is assumed that the registration index searches for free space appearing first from the top of the conversion table. Then, it is assumed that the deletion index moves around the entry registration positions sequentially from the top of the conversion table)).  
Yamagiwa doesn’t explicitly disclose said modification comprising, for each selected basic compression/decompression rule: for each adaptation-field description, modifying at least one attribute of said adaptation-field description, depending on a current value of said adaptation field in a packet of said at least one second data stream.
However, Huang discloses said modification comprising, for each selected basic compression/decompression rule: for each adaptation-field description, modifying at least one attribute of said adaptation-field description, depending on a current value of said adaptation field in a packet of said at least one second data stream (Parag. [0028-0029]; (The art teaches receiving a stream of monitoring data relating to the part of the network, the stream of monitoring data having a repeating data format of attribute fields, and manipulating the stream of monitoring data automatically by: detecting the attribute fields in the stream of monitoring data, and for an attribute value of selected attribute fields, looking up a corresponding indexed value in a stored index, and selectively replacing that attribute value in the data stream with a corresponding indexed value, wherein the selective replacement is based on a characteristic of at least one of: the stream of monitored data, and the network being monitored. A benefit of such selective replacement at the attribute field level is that the monitoring data can be enriched or compressed more efficiently with less processing overhead by exploiting knowledge of the data format and the network configuration, which cannot be achieved by other lower level compression techniques. Also it is compatible with hardware implementations for faster processing. Furthermore, since the replacement is carried out at the attribute field level rather than a bit level, and because the values are indexed, they are consistent and predictable and so some data processing operations on the attribute values, such as scaling, can be carried out instead on the mapping. Thus repetition of the same operation on multiple instances of the same attribute value can be avoided and thus the processing resource required can be reduced)).  
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Yamagiwa to incorporate the teaching of Huang. This would be convenient for enriching or compressing the monitoring data more efficiently with less processing overhead by exploiting knowledge of the data format and the network configuration (Parag. [0029]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Yamagiwa et al. (Pub. No. US 2018/0054215), hereinafter Yamagiwa, in view of Huang et al. (Pub. No. US 2015/0295807), hereinafter Huang, and in view of Ly et al. (Pub. No. US 2020/0022022), hereinafter Ly.

Claim 6. 	Yamagiwa in view of Huang discloses the method of claim 5, 
The combination doesn’t explicitly disclose wherein said at least one compression rule, comprised in said compression/decompression context, is in static context header compression (SCHC) format. 
However, Ly discloses wherein said at least one compression rule, comprised in said compression/decompression context, is in static context header compression (SCHC) format (Parag. [0033-0034]; (The art teaches that Initial work in the IETF LPWAN WG has focused primarily on header compression and packet fragmentation of IPv6 packets. This combination of work allows IPv6 packets to be compressed and fragmented to fit into the smaller payload size of a LPWAN message or packet. With concerns to header compression, the initial focus has been on static context kept between End-Systems (ES) and an LPWAN Compressor (LC) as shown in FIG. 1. The term LC is used in the IETF SCHC draft to refer to a gateway and these terms are used interchangeably. These header compression contexts are a list of rules that define how individual protocol headers (e.g. IPv6, UDP, and CoAP headers) are compressed in the ESs and decompressed in the LC. Note that the rules provide for compression/decompression mechanisms and therefore, the rules support bidirectional communications at both ends)).  
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify the combination to incorporate the teaching of Ly. This would be convenient for both the ES and the LC to have a compressor and a decompressor that access the same header compression context to support bi-directional communications with header compression. (Parag. [0034]).





Conclusion
		The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yang et al. (US 2018/0115796) – Related art in the area of transmitting and receiving broadcast signals, (Parag. [0422], in the transmitter side, ROHC compressor reduces the size of header for each packet. Then, adaptation module extracts context information and builds signaling information from each packet stream. In the receiver side, adaptation module parses the signaling information associated with the received packet stream and attaches context information to the received packet stream. ROHC decompressor reconstructs the original IP packet by recovering the packet header). 
		THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELBASST TALIOUA whose telephone number is (571)272-4061.  The examiner can normally be reached on Monday-Thursday 7:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.T./Patent Examiner, Art Unit 2442

/WILLIAM G TROST IV/Supervisory Patent Examiner, Art Unit 2442